DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Salgo et al. (US 20090136109 A1, as provided in IDS), and in view of Mansi et al. (US 20150371437 A1, which claims priority of US-Provisional-application US 62016220 20140624).
	Re Claim 1, Salgo discloses an ultrasonic diagnostic imaging system for determining the border of a chamber of the heart in an ultrasound image (see Salgo: e.g., Fig. 1, and in [0007]) comprising:
	a source of cardiac image data (see Salgo: e.g., Fig. 1, --An ultrasonic probe 12 includes an array 14 of ultrasonic transducers that transmit and receive ultrasonic pulses.  The array may be a one dimensional linear or curved array for two dimensional imaging, or may be a two dimensional matrix of transducer elements for electronic beam steering in three dimensions.  The three dimensional data sets and images described below are preferably acquired using a two dimensional array probe.  
The ultrasonic transducers in the array 14 transmit ultrasonic energy and receive echoes returned in response to this transmission.--, in [0019]);
three dimensional representations of the myocardium are produced as described below--, in [0024], and, --The QLAB processor is capable of tracing the borders or boundaries of tissue structures in an image.. assisted automatic border detection--, in [0026], also see: processor 50 corresponds to the border detection, and segmentation, --the border processor comprises an automated or semi-automated border detection processor--, in claim 4, and, --the QLAB processor 50 is also capable of tracing the epicardial border of the myocardium as shown in FIG. 7.  The epicardial border tracing can be done in a continuous process starting with the endocardial identification steps illustrated in FIGS. 3a, 3b, and 3c.--, in [0029]-[0030]; and, --endocardial and epicardial borders are identified throughout the full 3D image data set and throughout the full heart cycle as illustrated previously for the endocardium in FIGS. 4 and 5.  The identified endocardial borders define the inner surface of the myocardium and the identified epicardial borders define the outer surface of the myocardium.--, in [0032]);
Salgo however does explicitly disclose above heart model is a deformable heart model, 
Mansi discloses a deformable heart model associated with the  detection of heart camber boundaries (see Mansi: -- in order to generate the patient-specific anatomical model 312, anatomical models of the left ventricle (LV) and right ventricle (RV) are extracted from the medical images.  Although it is possible to extract models for all of the heart chambers, in an advantageous embodiment, only the geometry of LV and RV are explicitly modeled…. This object localization stage results in an estimated transformation (position, orientation, and scale) of the object (e.g., heart chamber).  After automatic object localization, the mean shape model of the object is aligned with the estimated transformation to get a rough estimate of the object shape.  The shape is then deformed locally to fit the object boundary using an active shape model (ASM) and a machine learning based boundary detector.--, in [0022]-[0024], and in [0028]-[0029]).
Salgo and Mansi are combinable as they are in the same field of endeavor: processing cardiac images to reconstruct 3D cardiac structures. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Salgo’s system using Mansi’s teachings by including a deformable heart model associated with the detection of heart camber boundaries to Salgo’s representation of a body chamber in order to fit the object boundary using an active shape model (ASM) and a machine learning based boundary detector (see Mansi: e.g., in [0022]-[0023]);
Salgo as modified by Mansi further disclose a user control arranged to enable a user to indicate a user-defined border of a heart chamber in relation to the identified inner and outer boundaries (see Salgo: e.g., --The user designates a first landmark in the image with a pointing device such as a mouse or a trackball, usually located on the ultrasound system control panel or with the workstation keyboard, which manipulates a cursor over the image. In the example of FIG. 3a, the first landmark designated is the medial mitral annulus (MMA).  When the user clicks on the MMA in the image, a graphic marker appears such as the white control point indicated by the number "1" in the drawing.  The user then designates a second landmark, in this example the lateral mitral annulus (LMA), which is marked with the second white control point indicated by the number "2" in FIG. 3b.--, in [0026], and in [0029]-[0032]); and
a chamber border delineator coupled to the user control and the border detection processor, said chamber border delineator is arranged to locates the user-defined heart chamber border in the image data with respect to at least one of the boundaries identified by the border detection processor (see Salgo: e.g., Fig. 1, Fig. 5, -- The QLAB processor also makes quantified measurements of various aspects of the anatomy in the image and delineates tissue boundaries and borders by automated border tracing --, and, -- A line produced by the QLAB processor then automatically connects the two control points, which in the case of this longitudinal view of the left ventricle indicates the mitral valve plane... the endocardial cavity template provides an approximate tracing of the endocardium as shown in FIG. 3c.--, in [0025]-[0026]; and, --the QLAB processor traces the borders of the LV in the other 3D data sets of the heart cycle--, in [0029]-0032]; and, --the QLAB processor traces the borders of the LV in the other 3D data sets of the heart cycle… The outer surface of the volume 90 has been delineated by the previously described border tracing.—in [0060] {QLAB processor represents at the same time the chamber border delineator}).

Re Claim 2, Salgo as modified by Mansi further disclose the user control is further arranged to adjust a single degree of freedom variable for location of the user-defined heart chamber border (see Salgo e.g., the spacing of the control points is “adjust a single degree of freedom variable”, which would adjust the thickness of chamber wall, as described in [0031]).

Re Claim 3, Salgo as modified by Mansi further disclose wherein the deformable heart model is further configured to identify in the cardiac image data an endocardium or the-amyocardium-blood pool interface {as the inner boundary} (see Salgo: e.g., --endocardial and epicardial borders are identified throughout the full 3D image data set and throughout the full heart cycle as illustrated previously for the endocardium in FIGS. 4 and 5.  The identified endocardial borders define the inner surface of the myocardium and the identified epicardial borders define the outer surface of the myocardium.--, in [0032]), and
an epicardium or the-an interface between the trabeculaeted myocardium and the compacted myocardium {as the outer boundary} (see Salgo: e.g., in [0032]).


Re Claim 4, Salgo as modified by Mansi further disclose wherein the user control further comprises a slider, a knob, a switch, a trackball, a rocker control, toggle buttons, a list box, or a numerical entry box (see Salgo: e.g., --The user designates a first landmark in the image with a pointing device such as a mouse or a trackball, usually located on the ultrasound system control panel or with the workstation keyboard, which manipulates a cursor over the image. In the example of FIG. 3a, the first landmark designated is the medial mitral annulus (MMA).  When the user clicks on the MMA in the image, a graphic marker appears such as the white control point indicated by the number "1" in the drawing.  The user then designates a second landmark, in this example the lateral mitral annulus (LMA), which is marked with the second white control point indicated by the number "2" in FIG. 3b.--, in [0026], and in [0029]-[0032]).

Re Claim 5, Salgo as modified by Mansi further disclose the user control further comprises a softkey control or a physical control (see Salgo: e.g., in [0026],  [0029]-[0032]).

Re Claim 6, Salgo as modified by Mansi further disclose the single degree of freedom variable is calibrated in one of percentage or millimeters, wherein the percentage is in relation to the distance relative to the inner and outer boundaries (see Salgo: e.g., as thickness, -- The coordinates of these two surfaces are applied to a 3D rendering algorithm to produce a myocardial thickness volume image 100 as illustrated in FIG. 8.  The myocardial thickness volume 100 in FIG. 8 externally resembles the chamber volume 90 of FIG. 6 in this example.  However, the myocardial thickness volume 100 is hollow, with the hollow space inside being the volume of the heart chamber inside the myocardium (chamber volume 90)….. an algorithm calculating the average or mean distance between the defined inner and outer borders of each segment, which produces a measure of the myocardial wall thickness of each segment--, in [0031]-[0032]).

	Re Claim 7, Salgo as modified by Mansi further disclose the source of cardiac image data further comprises a memory device containing two-dimensional cardiac images (see Salgo: e.g., Fig. 1, block 44, 48, and the description in [0024]).

	Re Claim 8, Salgo as modified by Mansi further disclose wherein the source of cardiac image data is adapted to provide the border detection processor with two-
dimensional cardiac images including a view of the left ventricle (see Salgo: e.g., -- the chamber of the heart comprises one of the left ventricle.--, in claim 3, also see: Fig. 1, --An ultrasonic probe 12 includes an array 14 of ultrasonic transducers that transmit and receive ultrasonic pulses.  The array may be a one dimensional linear or curved array for two dimensional imaging--, in [0019]).

	Re Claim 9, Salgo as modified by Mansi further disclose the deformable heart model is further configured to identify the inner boundary of the myocardium prior to
identifying the outer boundary of the myocardium in the image data (see Mansi: -- in order to generate the patient-specific anatomical model 312, anatomical models of the left ventricle (LV) and right ventricle (RV) are extracted from the medical images.  Although it is possible to extract models for all of the heart chambers, in an advantageous embodiment, only the geometry of LV and RV are explicitly modeled…. This object localization stage results in an estimated transformation (position, orientation, and scale) of the object (e.g., heart chamber).  After automatic object localization, the mean shape model of the object is aligned with the estimated transformation to get a rough estimate of the object shape.  The shape is then deformed locally to fit the object boundary using an active shape model (ASM) and a machine learning based boundary detector.--, in [0022]-[0024], and in [0028]-[0029]).

	Re Claim 10, Salgo as modified by Mansi further disclose wherein the deformable heart model is further configured to initially localize the position of the heart in the image data (see Mansi: e.g., -- the detection of each heart chamber can be split into three problems: position estimation, position-orientation estimation, and position-orientation-scale estimation.  A separate classifier is trained based on annotated training data for each of these estimation problems.  The classifiers in the lower dimensional marginal spaces are used to prune the searching space efficiently.  This object localization stage results in an estimated transformation (position, orientation, and scale) of the object (e.g., heart chamber).  After automatic object localization, the mean shape model of the object is aligned with the estimated transformation to get a rough estimate of the object shape.  The shape is then deformed locally to fit the object boundary using an active shape model (ASM) and a machine learning based boundary detector.--, in [0022]). See the similar obviousness and motivation statements addressed above for the combination of the cited references as discussed for claim 1.  

	Re Claim 11, Salgo as modified by Mansi further disclose wherein the deformable heart model is further configured to determine the pose of the heart in the image data (see Mansi: e.g., -- the detection of each heart chamber can be split into three problems: position estimation, position-orientation estimation, and position-orientation-scale estimation.  A separate classifier is trained based on annotated training data for each of these estimation problems.  The classifiers in the lower dimensional marginal spaces are used to prune the searching space efficiently.  This object localization stage results in an estimated transformation (position, orientation, and scale) of the object (e.g., heart chamber).  After automatic object localization, the mean shape model of the object is aligned with the estimated transformation to get a rough estimate of the object shape.  The shape is then deformed locally to fit the object boundary using an active shape model (ASM) and a machine learning based boundary detector.--, in [0022] {herein orientation is the pose}).

	Re Claim 13, Salgo as modified by Mansi further disclose comprising a graphics generator, coupled to the boundaries identified by the heart model, which is arranged to produce display traces of the inner and outer myocardium boundaries (see Salgo: e.g., Fig. 1, blocks 50, and 52 produce the display according Fig. 7); and
a display, coupled to the source of cardiac image data and to the graphics generator, which is arranged to display a cardiac image with traced inner and outer myocardium boundaries (see Salgo: e.g., Fig. 1, blocks 50, and 52 produce the display according Fig. 7).

Re Claim 14, Salgo as modified by Mansi further disclose comprising a graphics generator coupled to the chamber border delineator, which is arranged to produce a display trace of the user-defined heart chamber border(see Salgo: e.g., Fig. 1, blocks 50, and 52 produce the display according Fig. 7) ; and
a display coupled to the source of cardiac image data and to the graphics generator, which is arranged to display a cardiac image with a user-traced heart chamber border.

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Salgo as modified by Mansi, and further in view of Passerini et al. (US 20150294082 A1).
	Re Claim 12, Salgo as modified by Mansi further disclose the deformable heart model is further configured to deform with respect to transformations (see Mansi: e.g., -- the detection of each heart chamber can be split into three problems: position estimation, position-orientation estimation, and position-orientation-scale estimation.  A separate classifier is trained based on annotated training data for each of these estimation problems.  The classifiers in the lower dimensional marginal spaces are used to prune the searching space efficiently.  This object localization stage results in an estimated transformation (position, orientation, and scale) of the object (e.g., heart chamber).  After automatic object localization, the mean shape model of the object is aligned with the estimated transformation to get a rough estimate of the object shape.  The shape is then deformed locally to fit the object boundary using an active shape model (ASM) and a machine learning based boundary detector.--, in [0022]),
	Salgo as modified by Mansi however do not explicitly teaches that “estimated transformation (position, orientation, and scale) of the object (e.g., heart chamber)” is affine transformation,
	Passerini teaches deform with respect to affine transformations (see Passerini: e.g., -- The anatomical model for each heart component can be extracted individually.  In particular, for each heart chamber, the heart chamber segmentation can be formulated as a two-step learning problem: anatomical structure localization and boundary delineation.--, in [0019], and, -- contours of the visible torso in the 2D scout images can be automatically extracted, for example using graph-cuts.  A stored 3D torso atlas can then be registered based on the 2D scout images using an affine transformation to match the torso contours extracted from the 2D scout images.--, in [0028]).
Salgo (as modified by Mansi) and Passerini are combinable as they are in the same field of endeavor: processing cardiac images to reconstruct 3D cardiac structures. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Salgo’s system using Passerini’s teachings by including deform with respect to affine transformations to Salgo’s representation of a body chamber in order to fit the object boundary using an active shape model (ASM) and a machine learning based boundary detector (see Passerini: e.g., in [0019], and [0028]).

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Salgo as modified by Mansi, and further in view of Skyba et al. (US 20040267125 A1).
Re Claim 15, Salgo as modified by Mansi however do not explicitly disclose wherein the single degree of freedom percentage is a relation between the distance of the user-defined heart chamber border to the inner boundary along a direction orthogonal to the inner boundary and the distance from the outer boundary to the inner boundary along said direction, and wherein a percentage range of the single degree of freedom percentage is less than 0%, more than 100%, such as 200%, or both,
Skyba discloses wherein the single degree of freedom percentage is a relation between the distance of the user-defined heart chamber border to the inner boundary along a direction orthogonal to the inner boundary and the distance from the outer boundary to the inner boundary along said direction, and wherein a percentage range of the single degree of freedom percentage is less than 0%, more than 100%, such as 200%, or both (see Skyba: e.g., -- iteration of the cardiac image as first seen in 
FIG. 9, where the threshold percentage is too high.  The threshold points remain in the left ventricular cavity and the maximization function yields very low values, as can be seen by the right side of the graph in FIG. 12.  The trace is fit to the threshold values, marked by the x's in the figures.  The trace is fit using a polynomial approximation of degree N, preferably of degree 2, 3, or 4.  The higher the degree of the polynomial approximation, the more freedom for curviness for the approximation..--, in [0048]).
Salgo (as modified by Mansi) and Skyba are combinable as they are in the same field of endeavor: processing cardiac images to reconstruct 3D cardiac structures. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Salgo’s system using Skyba’s teachings by including wherein the single degree of freedom percentage is a relation between the distance of the user-defined heart chamber border to the inner boundary along a direction orthogonal to the inner boundary and the distance from the outer boundary to the inner boundary along said direction, and wherein a percentage range of the single degree of freedom percentage is less than 0%, more than 100%, such as 200%, or both to Salgo’s representation of a body chamber {particularly spacing control associated with user’s input}  in order to fit the object boundary based on the user’s input (see Skyba: e.g., in [0048]).



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI WEN YANG/Primary Examiner, Art Unit 2667